Citation Nr: 0511683	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, including arthritis, to include as secondary to 
service-connected residuals of a left upper arm injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In October 2003, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The case was previously before the Board in March 2004, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

As was noted in the Board's March 2004 remand, while the RO 
initially adjudicated the veteran's claim as service 
connection for a right shoulder disability, the veteran 
clarified at his October 2003 Board hearing that he was 
seeking service connection for a left shoulder disability, 
which was reflected in a subsequent Supplemental Statement of 
the Case (SSOC) issued in January 2005.  Also, pursuant to 
the Board's remand instructions, that SSOC shows that, after 
the requested development was completed, the RO adjudicated 
the veteran's claim for service connection and direct 
incurrence and secondary (38 C.F.R. § 3.310(a) (2004)) bases.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's left 
shoulder disability, to include arthritis, was first 
diagnosed decades after service and is not causally related 
to any incident of active service; the only competent opinion 
is also against a finding that his left shoulder disability 
was caused or aggravated by his service-connected residuals 
of an upper left arm injury.


CONCLUSION OF LAW

A left shoulder disability, to include arthritis, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of March 2002 and March 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the first VCAA notice letter 
being issued in March 2002, before the May 2002 rating 
decision.  An updated VCAA letter was issued later to insure 
conformance with the holdings of the Court.  The file 
reflects a continuous flow of information to the veteran.  
The rating decision, statement of the case, supplemental 
statement of the case, VCAA letters, and other 
correspondence, as well as the discussion at the time of the 
October 2003 videoconference hearing notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  A search was made 
for additional service hospital records and no records were 
found.  The January 2005 supplemental statement of the case 
informed the veteran that no records were found.  VA records 
have been obtained.  The veteran has been examined by VA and 
a medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In March 2004, the veteran wrote a statement to 
the effect that he had already submitted the only information 
he had.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004). Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Background  The service medical records disclose a fracture 
of the left upper forearm, in July 1945, when the jeep the 
veteran was driving turned over.  Another report shows the 
pertinent diagnosis as a mild contusion of the left elbow.  A 
report, dated in August 1945 described the injury as a 
fracture of the left upper arm.  The report of the November 
1945 examination for separation from service shows that there 
were no musculoskeletal defects.  

In May 1958, the veteran claimed trench foot, without mention 
of shoulder symptoms.  There were no shoulder complaints, 
findings or diagnoses when the veteran was examined in 1958.  

Based on the service medical records, a September 1958 rating 
decision granted service connection for residuals of a 
fracture of the left upper arm, rated as noncompensable.  

No shoulder complaints, findings or diagnoses were recorded 
on the May 1959, July 1963, or March 1975 VA examinations.  

VA clinical records, for April 1975, June 1977, and February 
1978 show other complaints, without mention of the shoulder.  

On examination, in March 1980, the veteran's joints and 
muscles were normal.  It was noted that he had a full range 
of motion in the right shoulder.  There was no specific 
comment about the left shoulder.  

VA clinical notes from November 1979 to April 1980 show 
complaints of arthritis of the joints, particularly the 
hands.  The left shoulder was not specified.  

On the June 1980 VA examination, the veteran complained of 
arthritis in his knees and hands, without mention of his 
shoulders.  

The July 1990 VA examination primarily addressed the 
veteran's foot complaints.  It was noted that the veteran had 
residuals of a fracture of the left upper arm.  He denied any 
fracture of that arm and denied any symptoms attributed to 
it.  There were no shoulder complaints.  

VA clinical records from January 1991 to July 1993 reflect 
various complaints, without reference to the veteran's 
shoulder.  

During the VA examination in September 1993, in addition to 
his foot complaints, the veteran reported that he fractured 
his left clavicle in a jeep accident.  Examination of the 
right clavicle was completely normal, without evidence of 
injury.  The diagnosis was fracture, right clavicle, without 
residuals.  The shoulder was not addressed.  

VA clinical records, from October 1993 to August 1996, 
concern various disabilities, not including the shoulder.  

On the VA examination of December 1999, the veteran reported 
that he was involved in a jeep roll-over during service.  He 
thought he sustained a fracture of his shoulder.  He was not 
sure about the upper arm.  He reported periodic pain in the 
shoulder.  A cortisone injection had been helpful.  The 
examiner measured right and left shoulder motion.  The 
veteran's shoulders, bilaterally, appeared to be normal.  
There was no ankylosing, popping, crepitation, swelling, 
abnormal heat, or muscle atrophy.  Skin was warm and dry, 
bilaterally.  X-rays showed the right shoulder to have bone 
proliferative changes involving the right acromioclavicular 
articulation, compatible with degenerative changes.  Slight 
sclerotic changes were noted at the level of the greater 
tuberosity of the humerus at the level of the rotator cuff 
insertion, presumably of a degenerative character.  The left 
shoulder X-rays disclosed bone proliferative changes 
compatible with osteoarthritis at the level of the left 
acromioclavicular articulation.  Bone proliferative changes 
were also noted at the level of the greater tuberosity of the 
left humerus at the level of the rotator cuff insertion, 
likely of degenerative character.  The diagnosis was 
shoulders, bilaterally, degenerative joint disease, no noted 
residuals of fracture of left upper arm/shoulder.  

In October 2003, the veteran presented sworn testimony from 
the RO to the undersigned Veterans Law Judge, by means of 
videoconference.  He confirmed that he was seeking benefits 
for his left shoulder.  He reported that his shoulder was 
injured in a Jeep accident in service.  He kept going despite 
shoulder pain.  The first treatment was quite awhile after 
his discharge from service.  Treatment included a cortisone 
injection.  The veteran described how pain affected shoulder 
motion.  The veteran conceded that he had not had treatment 
for the shoulder during service.  He reported receiving 
treatment after service.  

The report of the June 2004 VA X-ray examination of the left 
arm and shoulder disclosed a long metallic rod extending from 
the superior greater tuberosity region of the humeral head, 
down, at least through the mid-shaft of the humerus.  The 
acromiohumeral interval was moderately diminished.  There was 
a large spur projecting from the approximate region of the 
greater tuberosity.  The humeral head contour was irregular 
laterally and, apparently, the rod was placed for a prior 
humeral head fracture, which had since healed.  There was 
only mild osteophytosis at the glenohumeral joint with the 
joint space grossly normal.  There was moderate joint space 
narrowing and osteophytosis at the acromioclavicular joint.  
The impression was that there was no significant 
osteoarthritis in the glenohumeral joint and moderate 
osteoarthritis at the acromioclavicular joint.  

The report of the June 2004 VA examination shows that medical 
records were provided and reviewed.  The veteran told of his 
injury in service.  He described the gradual onset of 
bilateral shoulder pain over the years, the left greater than 
the right.  He reported an ache in the anterior and lateral 
regions of the left shoulder.  He had night pain and 
difficulty raising the arm at times.  He said the symptoms 
had been present for many years and had been mild to 
moderate.  He had seen a doctor who injected cortisone into 
the left shoulder, which helped to some degree.  He described 
fatigability and weakness, as well as some night pain and 
pain on raising the arm.  The pain was anteriorly and 
laterally in the shoulder and associated with work and use.  

On the June 2004 examination, the doctor recorded the ranges 
of motion.  Mild crepitus was noted with range of motion 
testing.  The shoulder showed normal musculature for his age 
and a negative drop-off sign was present.  A mildly positive 
impingement sign was present.  The acromioclavicular joint 
was mildly tender.  The long head of the biceps was 
clinically intact.  There was mild increased pain with 
resisted motion and there was mild fatigability to repeated 
strength testing.  There was no gross deformity or swelling.  
The X-rays were reviewed.  The diagnosis was degenerative 
arthritis of the left shoulder, primarily of the 
acromioclavicular joint.  The doctor noted that the claims 
folder was available and reviewed.  It was the doctor's 
opinion that it was less likely than not that the veteran's 
current left shoulder condition was related to the injury in 
service.  The doctor thought that the arthritic condition was 
more likely due to the normal aging process, as the veteran 
was 86 years old.  The doctor went on to affirm that he did 
not think that the arthritic condition developed and/or began 
in service, or that it was causally related to an injury 
while on active service.  Further, the doctor did not think 
it was caused or aggravated by the veteran's service-
connected fracture.  The doctor reaffirmed that the arthritis 
was more a function of aging and the use of the shoulder.    

Analysis  The veteran asserts that his left shoulder 
disability is the result of an accident in 1945, in service.  
As a lay witness, the veteran can report what he actually 
experienced.  38 C.F.R. § 3.159(a)(2) (2004).  However, he 
does not have the medical training and experience to provide 
competent testimony connecting a current disability to injury 
years ago.  Such an opinion as to etiology requires medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the service medical records show that the 
veteran sustained a left arm injury, but there is no 
indication of any abnormal findings attributed to a left 
shoulder injury or disability.  There were normal findings on 
separation examination.  Although the veteran had treatment 
for various other complaints over the years, there is no 
medical documentation of shoulder symptoms for many years 
after service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Arthritis of the left shoulder is not apparent until 
decades post-service.  A medical opinion was obtained and it 
clearly goes against the claim that a left shoulder 
disability began during service or as the result of some 
incident of active duty.  38 U.S.C.A. § 5103A(d) (West 2002).  
The physician's conclusion was based on a review of the 
relevant medical records in the claims file and an 
examination of the veteran.  This solid foundation makes the 
doctor's opinion highly probative.  The physician also 
provided a rationale for the opinion, noting that the changes 
in the veteran's shoulder were due to aging and use and were 
not due to the injury in service.  Thus, the preponderance of 
the competent evidence is against the claim for service 
connection for a left shoulder disability, to include 
arthritis, on a direct incurrence or presumptive basis. 

As to the claim for secondary service connection for a left 
shoulder disability, there is no medical evidence or opinion 
that supports a finding that the disability at issue was 
caused or aggravated by the veteran's service-connected 
residuals of a left upper arm injury.  Pursuant to the 
Board's March 2004 remand instructions, the June 2004 VA 
orthopedic examination noted above included  an opinion on 
the question of secondary service connection.  Following a 
review of all of the relevant medical evidence in the claims 
file, a clinical evaluation of the left shoulder, and an X-
ray examination, the physician unequivocally opined that the 
veteran's left shoulder disability, to include arthritis, was 
not caused or aggravated by his residuals of a left upper arm 
injury.  There is no competent opinion to the contrary of 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is also against the veteran's claim for 
secondary service connection for a left shoulder disability.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disability, 
to include arthritis, on a direct incurrence, presumptive or 
secondary basis, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left shoulder disability, including 
arthritis, to include as secondary to service-connected 
residuals of a left upper arm injury, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


